Hanson, Chancellor,
(October 1801,) passed the following decree: **The chancellor has considered the complainants’ exceptions; and the same are disallowed. There can, he conceives, be no doubt, that if tenant in tail can give an absolute conveyance in fee under the act of assembly, as tenant in fee, lie may also give a conveyance in fee, subject to be avoided on the future payment of money by the said tenant; or, in other words, that tenant in tail may mortgage bis land. Could the chancellor conceive the point at all doubtful, he would require the opinion of the general court.
'«It is the auditor’s account,No. 2, which the chancellor hereby ratifies, and he conceives the complainants are not entitled to redeem, witiiout paying the balance therein stated, of 1627Í 5s 3d, with interest from the 20th of May last, when the account was stated.” And in conformity will» the agreement of the parties, and the- decision of the chancellor, he decreed accordingly. From which decree the complainants appealed to this court.
The Court of Appeals, at this term, affirmed th® decree of the Court of Chancery.